                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01947-NRN-PAB

TEDDY PITTMAN,

       Plaintiff,

v.

CITY OF AURORA,
OFFICER KEVIN PALACIO,
OFFICER DARIAN DASKO,
OFFICER DANIEL VEITH, and
OFFICER RYAN BURKE,

      Defendants.
______________________________________________________________________________

 NOTICE OF FILING RESTRICTED EXHIBITS TO PLAINTIFF TEDDY PITTMAN’S
     MOTION FOR SPOLIATION SANCTIONS DUE TO DEFENDANT CITY OF
         AURORA’S DESTRUCTION OF RELEVANT EVIDENCE [ECF 122]
______________________________________________________________________________

       PLEASE TAKE NOTICE that Plaintiff Teddy Pittman, by and through undersigned

counsel, will file the following exhibits to his Motion for Spoliation Sanctions [ECF 122] under

Level 1 Restriction in compliance with the Protective Order [ECF 64] entered in this case on March

5, 2020:

       Exhibit J – Internal Affairs Investigation File Excerpts

       Exhibit L – Confidential Incident and Public Web Report Investigations
Dated: January 25, 2021       Respectfully submitted,

                              s/ Kevin D. Homiak
                              Kevin D. Homiak
                              HOMIAK LAW LLC
                              1001 Bannock Ave., Suite 238
                              Denver, Colorado 80204
                              Tel: (505) 385-2614
                              Email: kevin@homiaklaw.com

                              Attorney for Plaintiff Teddy Pittman




                          2
                                   CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on January 25, 2021, I electronically filed and served the foregoing
NOTICE OF FILING RESTRICTED EXHIBITS TO PLAINTIFF TEDDY PITTMAN’S
MOTION FOR SPOLIATION SANCTIONS DUE TO DEFENDANT CITY OF
AURORA’S DESTRUCTION OF RELEVANT EVIDENCE [ECF 122] using the
following email addresses:

   x   Ann Baumgartner Smith
       asmith@vaughandemuro.com

   x   Charles Anthony Piekarski
       cpiekars@auroragov.org

   x   Gordon Lamar Vaughan
       gvaughan@vaughandemuro.com

   x   Isabelle Sabra Evans
       ievans@auroragov.org


                                          s/ Kevin D. Homiak
                                          Kevin D. Homiak




                                              3
